                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION

                            Civil Action No. 3:19-cv-300

MARVIN T. PHILLIPS,

     Plaintiff,


v.


ALLIANCE HEALTHCARE SERVICES,
INC.,

     Defendant.




                              NOTICE OF REMOVAL

                               EXHIBIT A




      Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 1 of 12
                                                                                                                                File
  STATE OF NORTH CAROLINA                                                                                                          19 CVSW

                CALDWELL                     County                                                           In The General Court of Justice
                                                                                                              District ID Superior Court Division
 Name of Plaintiff
 MARVIN T. PHILLIPS
 Address                                                                                               CIVIL SUMMONS
 City, State, Zip                                                                                   o Alias and Plurles Summons
                                  VERSUS                                                                                               G.S. 1A-1, Rules 3, 4
 Name of Defendant(s)                                                               Date Original Summons Issued
 ALLIANCE HEALTHCARE SERVICES, INC.
                                                                                    Date(s) Subsequent Summon(as) Issued




  To Each of The Defendant(s) Named Below:
 Name And Address of Defendant',                                                    Name And Address of Defendant 2

ALLIANCE HEALTHCARE SERVICES, INC.
c/o CT Corporation System, Registered Agent
160 Mine Lake Court, Ste 200.
Raleigh, NC 27615-6417



  A Civil Action Has Been Commenced Against You!

 You are notified to appear and answer the complaint of the plaintiff as follows:

 1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days
    after you have been served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the
    plaintiff's last known address, and

 2. File the original of the written answer with the Clerk of Superior Court of the county named above.

 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address of Plaintiff's Attorney (if None, Address of Plaintiff)                                       71
Clark D. Tew                                                                                                                           r AM   El PM
113 N. Center St., Ste 200                                                                                                             k
Post Office Box 1776
Statesville, NC 28687
                                                                                     Deputy CSC        0 Assistant SC          0 Clerk of Superior Court
                                                                              Date of Endorsement             Time
El ENDORSEMENT                                                                                                             '           DAM DPM
                                                                              Signature
    This Summons was originally issued on the date
    indicated above and returned not served. At the
    request of the plaintiff, the time within which this                        0 Deputy CSC          0 Assistant CSC          0 Clark of Superior Court
    Summons must be served is extended sixty (60)
    days.

NOTE TO PARTIES:             many Counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is
                             $15,000 or less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for
                             mandatory arbitration, and, if so, what procedure is to be followed.

AOC-CV-100, Rev. 10/01
  2001 Administrative Office of the Courts                                 (Over)
                       Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 2 of 12
                                                           RETURN OF SERVICE
 I certify that this Summons and a copy of the complaint were received and served as follows:
                                                                  DEFENDANT 1
 Date Served                        77me Served                   RA Name of Defendant
                                                      0 AM El

 O     By delivering to the defendant named above a copy of the summons and complaint.

 O     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
       above with a person of suitable age and discretion then residing therein.

 O     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the
       person named below.
 Name And Address of Person With Whom Copies Left (if corporation, give title of person copies left with)



 O Other manner of seri/ice (specify)



 O Defendant WAS NOT served for the following reason:



                                                                  DEFENDANT 2
Date Served                        Time Served                           Name of Defendant
                                                        AM 0 PM

O     By delivering to the defendant named above a copy of the summons and complaint.

O     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named
      above with a person of suitable age and discretion then residing therein.

O     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to
      person named below.
Name And Address of Person With Whom Copies Left (if corporation, give title of person copies left with)




O    Other manner of service (specify)




O Defendant WAS NOT served for the following reason.



Service Fee Paid                                                         Signature of Deputy Sheriff Making Return

Date Received                                                            Name of Sheriff (Type or Print)

Date of Return                                                           County of Sheriff



AOC-CV-100, Side Two, Rev. 10/01
@ 2001 Administrative of the Courts
                      Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 3 of 12
'




      STATE OF NORTH CAROLINA IN THE GENERAL COURT OF JUSTICE

      COUNTY OF CALDWELL
                                    FILED
                                        SUPERIOR CO  SION
                                             19-CVS-
                   • Mg MI 23 A II: 145
                            CALDWELL COUNTY C.S.C.
     MARVIN T. PHILLIPS,
                               31
                   Plaintiff

     VS.                                                       COMPLAINT
                                                          (Jury Trial Demanded)
     ALLIANCE HEALTHCARE
     SERVICES, INC.,

                    Defendant.



           COMES NOW the Plaintiff, Marvin T. Phillips, by and through the undersigned

    counsel, who does allege and say of the Defendant, Alliance HealthCare Services, Inc., as

    follows:

                                             PARTIES

           1.      Plaintiff Marvin T. Phillips (hereinafter, "Phillips") is an individual and

    resident of Hudson, Caldwell County, North Carolina, and was employed by Defendant

    within the State of North Carolina.

           2.      Defendant Alliance HealthCare Services, Inc. (hereinafter, "Alliance") is an

    entity formed and existing under the laws of the State of Delaware, with a principallocation

    in Irvine, Orange County, California. In North Carolina, Alliance, doing business as

    "Alliance Imaging," operates one, or more offices, including one in Shelby, Cleveland County,

    at which Phillips was employed at the time of his termination.

           3.      Alliance transacts business in the State of North Carolina by providing

    healthcare services, namely radiological testing, throughout the State of North Carolina, in

    various medical facilities throughout this State


                Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 4 of 12
                                JURISDICTION AND VENUE

       4.       The North Carolina General Court of Justice has personal jurisdiction over the

 named Defendant by virtue of both the Defendant's continuous operations in this State, and

by virtue of the incidents giving rise to this complaint having occurred within this State.

       5.      The North Carolina General Courts of Justice have subject matter jurisdiction

over this action.

       6.      Upon information and belief, the Superior Court Division of the North

Carolina General Court of Justice in operation in Caldwell County, North Carolina is the sole

appropriate and proper forum for this action, as said county is the county in which Plaintiff

resides.

                                     FACTS ALLEGED

       7.      Phillips was employed by Defendant at all times relevant to this Complaint,

until October 5, 2016. The Defendant exercised control over Phillips' schedule, and set the

terms and conditions of his pay and the requirements for his job performance.

       8.      Phillips served as a PET/CT Technologist, and was based out of western North

Carolina. From that location, he traveled to healthcare facilities within western North

Carolina as directed by his supervisors and provided radiological testing to patients,

including, but.not limited to, the use of radiopharmaceutical substances in such testing.

      9.       Phillips was at all times related hereto performing his job to the reasonable

expectations of his employer.

      10.      On or about September 3, 2016, Plaintiff was working for the Defendant at

Cleveland Regional Medical Center ("CRMC") in Shelby, Cleveland County, North Carolina.




                                              2
            Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 5 of 12
        11.    On that date, Plaintiff was providing treatment to a patient by injecting the

patient with Fludeoxyglucose ("FDG"), which is a radiopharmaceutical material regulated

by North Carolina law.

       12.    The dose of FDG to be injected leaked onto some absorbent paper, and a

'subsequent dose was required. The Plaintiff accurate wrote down the correct dosage, and the

patient's interpreter was told.

       13.    Subsequently, a co-worker of the Plaintiff, upon information and belief,

pursuant to the express or implied instruction and policy of the Defendant, altered the

records recorded by the Plaintiff to show a reduced dosage having been administered, and

to indicate that only one dose had been provided instead of two.

       14.    Plaintiff raised his concern with his coworker that the records were not correct,

and not in compliance with North Carolina law.

       15.    The Defendant's actions, and the actions of its agent and employee (Plaintiffs

coworker) were not compliant with North Carolina law, including, but not limited to, loA

NtAC 15 .0359, which incorporates the requirements under Federal law (io CFR 35.63 &

.35.2063) that the Defendant maintain an accurate record of dosages of radiopharmaceutical

materials administered to patients in a medical setting.

       16.    Subsequently, because Defendant's agent and employee altered Plaintiffs

record over Plaintiff's objection, the patient was given an unnecessary dosage of radiation.

Defendant's employee working with the Plaintiff became angered and shut down the entire

scan out of his anger at Plaintiffs opposition to his actions.

       17.    Had the dosages been recorded accurately, Defendant would not have been •

required to re-do the scans, and potentially endanger the health of the patient due to the

patient's receiving excess radiation.


                                               3
          Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 6 of 12
        18.    Plaintiff continued to complain to his coworker. Subsequently, the Plaintiff

 and his coworker engaged in a heated argument about the legality and safety implications of.

 the Defendant's actions, by and through the coworker.

        19.    Plaintiff subsequently and within a short period of time following September

3, 2016, reported this incident, including the spill of radiopharmaceuticals and the

subsequent falsification of documents by the Defendant's agent, to Plaintiff's manager.

        20.    Plaintiffs manager confirmed to him that no protocol then existed as to how

to deal with dealing with a material leakage of the type described hereinabove, and

confirmed that the manner in which the Plaintiff had attempted to account for the dosage of

radiopharmaceutical material was more accurate than the method the Plaintiffs co-worker

had attempted to use, which was to take no measurement at all.

       21.    Upon information and belief, no action was taken as to Plaintiff or his co-

worker at that point.

       22.    Because Plaintiff's concerns were not being addressed by the Defendant,

Plaintiff contacted the North Carolina Department of Health and Human Services, Division

of Health Service Regulation; Radiation Protection Section ("RPS") and began

communicating with Lee COx ("Cox") and Travis Cartosld ("Cartoski") on or about

September 19, 2016.

       23.    RPS regulates the use and maintenance of radiopharmaceuticals in the health

care industry win North Carolina pursuant to North Carolina statutes and the North

Carolina Administrative Code. Cox was, at the time, the Chief of RPS, and Cartoski was, at

the time, an employee of RPS entrusted with authority to investigate complaints of the

nature of the Plaintiffs.




                                             4
          Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 7 of 12
        24.    At all points, Cartoski assured Plaintiff that he was protected by law in making

 his concerns known to RPS, and that he could not be terminated or disciplined for his

complaints.

        25.    Upon information and belief, on or about September 23, 2016, Defendant

received notice from RPS that that agency would be inspecting one or more of its facilities

based on a complaint made by an employee.

        26.    Upon information and belief, Defendant knew that the complaint that lead to

the investigation by RPS was that of the Plaintiff, as Plaintiff was the only employee of

Defendant to have complained, close in time to the investigation, about Defendant's

recordkeeping and policies and procedures related to spillage of radiopharmaceuticals.

       27.     Upon information and belief, RPS advised Defendant that Plaintiffs complaint

led to the investigation, or provided Defendant with sufficient information that allowed them

to reasonably deduce that Plaintiffs complaint lead to the investigation.

       28.    On September 23, 2016, Plaintiff was placed on "investigative leave." This

leave continued thiough and following a planned vacation taken bythe Plaintiff.

       29.    On September 24, 2016, RPS did, in fact, inspect one or more of Defendant's

facilities in North Carolina.

       30.    On October 5, 2o16, Plaintiff was terminated from his employment by the

Defendant, purportedly for "violation of Alliance Policy." Upon information and belief, these

violations were not, in fact, violations of any policy communicated to Plaintiff, and were

items for which other employees had not been punished in the manner Plaintiff was.

       31.    Defendant does not maintain an adequate policy on the spillage of

radiopharmaceuticals under these circumstances, and it did not provide Plaintiff adequate

notice of what policies it did, in fact, maintain.


                                                5
          Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 8 of 12
        32.     Plaintiff had adequately reported the incident, including the spillage of

 material, to the Defendant at or shortly after the time at which the incident described herein

 occurred.

        33.    The barebones reasons provide by the Defendant for Plaintiffs termination

were pretextual.

       34.     Phillips' termination was solely because of his protected reporting of

Defendant's and Defendant's employeed.misconduct in violation of North Carolina law and

the North Carolina Administrative Code.

       35.     Upon information and belief, Defendant's termination of Phillips did not

conform to their usual disciplinary practices. Subsequently, the Defendant's Human

Resources Business Partner fabricated a basis for Phillips' termination.

       36.     Upon information and belief, Defendant terminated Phillips solely as

punishment for Phillips' complaint to RPS.

       37.     Phillips' complaint to RPS was protected by, inter alia, N.C. Gen. Stat. §§ 104E-

3, 104E-12, 104E-23, 95-241(a)(3); and 10A NCAC 15.1007(c) and loA NCAC 15.0359, inter



                      FIRST CAUSE OF ACTION
         WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

       38.     The Plaintiff hereby incorporates by reference paragraphs 1 through 36 as if

stated fully herein.

       39.     The Defendant employed Phillips until his termination on October 5, 2016.

       40- Phillips was terminated due to his having engaged in a legally-protected

activity as described herein.

      41.      Defendant's termination of Phillips was and is in violation of public policy as

expressed by, inter cilia, North Carolina General Statute §§ 104E-3, 104E-12, 104E-23, 95-

                                               6
            Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 9 of 12
241(0(3); and North Carolina Administrative Code §§ loA NCAC 15.1007(c) and 10A NCAC

15 .6359.
          42.   Phillips has been damaged by Defendant's actions in an amount exceeding

$25,000.00, to be proven with more specificity at trial.

          43.   The Defendant's actions as alleged in this Complaint were willful and wanton,

were in reckless disregard of the Plaintiffs rights, and the Plaintiff is entitled to recover

punitive damages against the Defendant pursuant to N.C. Gen. Stat. §1D-15.



                                  . PRAYER FOR RELIEF

       NOW WHEREFORE the Plaintiff does pray the Court as follows:

       1.       That the Plaintiff have and recover a judgment agairist Defendant an amount

to exceed $25,000.00, to be proven more specifically at the time of trial, which judgment '

shall include lost wages, lost benefits, and economic and compensatory damages as allowed

by law.

       2.       That the Plaintiff have and receive declaratory judgment in his favor pursuant

to N.C. Gen Stat. § 1-253, et seq., holding that the actions of the Defendants were in violation

of public policy.

       3.       That an award of punitive damages against the Defendant be assessed for the

Defendant's willful and wanton disregard of the Plaintiffs rights pursuant to N.C. Geri. Stat.

§iD-15.

       4.       That all issues so triable be tried by jury;

       5.       That the costs of this action be taxed against the Defendants;

       6.       For such further and other relief as the Court deems just, fitting, and proper.

      This the 2 irday of May, 2019.


                                                  7
            Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 10 of 12
                           Pope McMillan, P.A.
                           Attorneys for the Plaintiff




                                  Clark D. Tew
                                  N.C. State Bar No. 41632
                                  P.O. Drawer 1776
                                  Statesville, NC 28687
                                  (704) 873-2131
                                  ctew@popemcmillan.com




                              8
Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 11 of 12
S



    NORTH CAROLINA                  FILED                 VERIFICATION
    CALDWELL COUNTY            21319 HAY 23 A 11: 145
                              CALD WELL COUNTY C.S.C.
          MARVIN T. PHILLIPS, affirms, deposes, and says as follows:
                                 13'
       That he is the Plaintiff in the foregoing action; that he has read the COMPLAINT and
    knows the contents thereof; that the same is true of his own knowledge, except as to those
    matters and things.stated therein upon information and belief, and as to those, he believes
    them to be true.

                                            rjail
                               MARVIN T. PHILLIPS


    STATE OF NORTH CAROLINA
                                                                                 •
    COUNTY OF CALD WELL

                               4- e-eu-b-                        , a Notary Public in and for
    the State of North Carolina, do hereby certify that MARVIN T. PHILLIPS personally
appeared before me this day and acknowledged the due execution of the foregoing
Verification for the intents and purposes therein expressed.


          Witness my hand and notarial seal this         day of May, 2019




My Commission Expires: .3:Pit10V'y 2-7, 26




                                                9
          Case 3:19-cv-00300-GCM Document 1-1 Filed 06/27/19 Page 12 of 12
